Case: 19-31039     Document: 00515726496          Page: 1    Date Filed: 01/29/2021




              United States Court of Appeals
                   for the Fifth Circuit
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                       January 29, 2021
                                   No. 19-31039                         Lyle W. Cayce
                                                                             Clerk

   Titus Lee West,

                                                            Plaintiff—Appellant,

                                       versus

   Darian Thompson, Assistant Warden, in their Individual Capacities;
   Richard Hunt, Former Colonel, in their Individual Capacities,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                      for the Middle District of Louisiana
                            USDC No. 3:19-CV-332


   Before Willett, Ho, and Duncan, Circuit Judges.
   Per Curiam:*
          Titus Lee West, Louisiana prisoner # 485180, moves for leave to
   proceed in forma pauperis (IFP) from the dismissal of his 42 U.S.C. § 1983
   civil rights complaint against Darian Thompson and Richard Hunt, both of
   whom at the time of the alleged incident were employed by the Louisiana


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-31039      Document: 00515726496           Page: 2   Date Filed: 01/29/2021




                                    No. 19-31039


   Department of Corrections at the Louisiana State Penitentiary in Angola.
   West asserted that the defendants violated the Eighth Amendment by
   adopting a policy of double celling inmates who were confined in
   administrative segregation on protective custody. He further alleged that
   excessive force was used against him by another correctional officer when he
   refused to return to his cell due to threats made by his cellmate. The district
   court granted partial summary judgment in favor of Thompson and
   dismissed West’s claims against Hunt for failure to effect timely service.
          By moving to proceed IFP, West challenges the certification that his
   appeal is not in good faith. See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir.
   1997). He must show that his “appeal involves ‘legal points arguable on their
   merits (and therefore not frivolous).’” Howard v. King, 707 F.2d 215, 220
   (5th Cir. 1983) (citation omitted). We may dismiss the appeal “when it is
   apparent that an appeal would be meritless.” See Baugh, 117 F.3d at 202
   & n.24; see 5th Cir. R. 42.2.
          “Summary judgment is proper if the pleadings and evidence show
   there is no genuine issue of material fact and the moving party is entitled to
   judgment as a matter of law.” Hernandez v. Yellow Transp., Inc., 670 F.3d
   644, 650 (5th Cir. 2012); see Fed. R. Civ. P. 56(a). The nonmovant
   “cannot    defeat     summary    judgment       with   conclusory   allegations,
   unsubstantiated assertions, or only a scintilla of evidence.” Hathaway v.
   Bazany, 507 F.3d 312, 319 (5th Cir. 2007) (internal quotation marks and
   citations omitted).
          West does not challenge the district court’s determination that he
   failed to allege direct personal involvement on the part of Thompson with
   regard to the use of force. Thus, any challenge is now deemed abandoned.
   See Raj v. La. State Univ., 714 F.3d 322, 327 (5th Cir. 2013); Brinkmann v.
   Dallas Cnty. Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1993).




                                         2
Case: 19-31039      Document: 00515726496          Page: 3   Date Filed: 01/29/2021




                                    No. 19-31039


   Although West disputes Thompson’s identification of Directive No. 09.046
   as the policy utilized to implement the double celling of inmates confined in
   administrative segregation on protective custody, he fails to demonstrate a
   nonfrivolous issue for appeal with respect to the district court’s
   determination that the policy was not unconstitutional.         See Rhodes v.
   Chapman, 452 U.S. 337, 348-49 (1981); Bell v. Wolfish, 441 U.S. 520, 542
   (1979). Thus, he also fails to demonstrate a nonfrivolous issue for appeal with
   respect to the grant of summary judgment in favor of Thompson. See Porter
   v. Epps, 659 F.3d 440, 446 (5th Cir. 2011).
          Finally, West does not challenge the district court’s dismissal of his
   claims against Hunt for failure to effect timely service. Thus, these claims
   are deemed abandoned. See Raj, 714 F.3d at 327; Brinkmann, 813 F.2d at 748.
   Because West identifies no nonfrivolous issue for appeal, his IFP motion is
   DENIED, and the appeal is DISMISSED as frivolous. See Baugh, 117 F.3d
   at 202 & n.24; 5th Cir. R. 42.2.




                                         3